 

Exhibit 10.7

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

U.S. Gold Corp.

2020 Stock incentive plan

 

1. Grant of Option. Pursuant the U.S. Gold Corp. 2020 Stock Incentive Plan (the
“Plan”) for employees, officers, consultants, independent contractors, and
non-employee Directors of U.S. Gold Corp., a Nevada corporation (the “Company”),
the Company grants to

 

(the “Participant”)

 

an option (the “Stock Option”) to purchase a total of ______________ full Shares
of the Company (the “Optioned Shares”) at an “Option Price” equal to $____ per
share (being the Fair Market Value of a Share on the Date of Grant).

 

The “Date of Grant” of this Stock Option is ____________. The “Option Period”
shall commence on the Date of Grant and shall expire on the date immediately
preceding the tenth (10th) anniversary of the Date of Grant, unless terminated
earlier in accordance with Section 4 below. The Stock Option is a Nonqualified
Stock Option that is intended to comply with the provisions governing
nonqualified stock options under the final Treasury Regulations issued on April
17, 2007, in order to exempt this Stock Option from application of Section 409A
of the Code.

 

2. Subject to Plan. The Stock Option and its exercise are subject to the terms
and conditions of the Plan, and the terms of the Plan shall control to the
extent not otherwise inconsistent with the provisions of this Nonqualified Stock
Option Agreement (this “Agreement”). The capitalized terms used herein that are
defined in the Plan shall have the same meanings assigned to them in the Plan.
The Stock Option is subject to any rules promulgated pursuant to the Plan by the
Board or the Committee, as applicable, and communicated to the Participant in
writing.

 

3. Vesting; Time of Exercise. Except as specifically provided in this Agreement,
the Optioned Shares shall be vested, and the Stock Option shall be exercisable
as follows:

 

a. ______ of the total Optioned Shares (rounded down for any fractional Shares)
shall vest on ____________________________, provided the Participant is
providing services to the Company or an Affiliate on the applicable vesting
date.

 

b. The remaining unvested Optioned Shares shall vest on ___________________,
provided the Participant is providing services to the Company or an Affiliate on
that date.

 

4. Term; Forfeiture. Except as otherwise provided in this Agreement, to the
extent the unexercised portion of the Stock Option relates to Optioned Shares
that are not vested on the date the Participant ceases to be a Service Provider,
the Stock Option will be terminated on that date. The unexercised portion of the
Stock Option that relates to Optioned Shares which are vested on such date will
terminate at the first of the following to occur:

 

a. 5 p.m. on the date the Option Period terminates;

 

b. 5 p.m. on the date that is 90 days following the date on which the
Participant ceases to be a Service Provider; or

 

 

 

 

c. 5 p.m. on the date the Company causes any portion of the Stock Option to be
forfeited pursuant to Section 7 hereof.

 

5. Who May Exercise. Subject to the terms and conditions set forth in Sections 3
and 4 above, during the lifetime of the Participant, the Stock Option may be
exercised only by the Participant, or by the Participant’s guardian or personal
or legal representative. If the Participant ceases to be a Service Provider due
to his death prior to the dates specified in Section 4.a. hereof, and the
Participant has not exercised the Stock Option as to the maximum number of
vested Optioned Shares as set forth in Section 3 hereof as of the date of death,
the following persons may exercise the exercisable portion of the Stock Option
on behalf of the Participant at any time prior to the earliest of the dates
specified in Section 4.a. hereof: the personal representative of his estate or
the person who acquired the right to exercise the Stock Option by bequest or
inheritance or by reason of the death of the Participant, provided that the
Stock Option shall remain subject to the other terms of this Agreement, the
Plan, and all applicable laws, rules, and regulations.

 

6. No Fractional Shares. The Stock Option may be exercised only with respect to
full Shares, and no fractional Shares shall be issued.

 

7. Manner of Exercise. Subject to such administrative regulations as the
Committee may from time to time adopt, the Stock Option may be exercised by the
delivery of written notice to the Committee setting forth the number of Shares
with respect to which the Stock Option is to be exercised and the date of
exercise thereof (the “Exercise Date”), which shall be at least three (3) days
after giving such notice unless an earlier time shall have been mutually agreed
upon. On the Exercise Date, the Participant (or his legal representative) shall
deliver to the Company consideration with a value equal to the total Option
Price of the Shares to be purchased, payable as follows: (a) cash, check, bank
draft, or money order payable to the order of the Company; (b) if the Company,
in its sole discretion, so consents in writing, Shares owned by the Participant
on the Exercise Date, valued at their Fair Market Value on the Exercise Date,
and which the Participant has not acquired from the Company within six (6)
months prior to the Exercise Date; (c) by requesting the Company to withhold the
number of Shares otherwise deliverable upon exercise of the Stock Option by the
number of Shares having an aggregate Fair Market Value equal to the aggregate
Option Price at the time of exercise (i.e., a cashless net exercise), and/or (d)
in any other form of valid consideration that is acceptable to the Committee in
its sole discretion.

 

Upon payment of all amounts due from the Participant, the Company shall cause
certificates for the Shares then being purchased to be delivered to the
Participant or registered in his name promptly after the Exercise Date. The
obligation of the Company to deliver or register the Shares shall, however, be
subject to the condition that, if at any time the Company shall determine in its
discretion that the listing, registration, or qualification of the Stock Option
or the Shares upon any securities exchange or inter-dealer quotation system or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary as a condition of, or in connection with, the
Stock Option or the issuance or purchase of Shares thereunder, then the Stock
Option may not be exercised in whole or in part unless such listing,
registration, qualification, consent, or approval shall have been effected or
obtained free of any conditions not reasonably acceptable to the Committee.

 

If the Participant fails to pay for any of the Optioned Shares specified in such
notice or fails to accept delivery thereof, that portion of the Participant’s
Stock Option and the right to purchase such Optioned Shares may be forfeited by
the Participant.

 

2

 

 

8. Nonassignability. The Stock Option is not assignable or transferable by the
Participant except by will or by the laws of descent and distribution.

 

9. Rights as Stockholder. The Participant will have no rights as a stockholder
with respect to any of the Optioned Shares until the issuance of a certificate
or certificates to the Participant or the registration of such Shares in the
Participant’s name. The Optioned Shares shall be subject to the terms and
conditions of this Agreement. Except as otherwise provided in Section 10 hereof,
no adjustment shall be made for dividends or other rights for which the record
date is prior to the issuance of such certificate or certificates. The
Participant, by his execution of this Agreement, agrees to execute any documents
requested by the Company in connection with the issuance of the Shares.

 

10. Adjustment of Number of Optioned Shares and Related Matters. The number of
Shares covered by the Stock Option and the Option Prices thereof shall be
subject to adjustment in accordance with Section 4(c) of the Plan.

 

11. Nonqualified Stock Option. The Stock Option shall not be treated as an
Incentive Stock Option.

 

12. Voting. The Participant, as record holder of some or all of the Optioned
Shares following exercise of this Stock Option, has the exclusive right to vote,
or consent with respect to, such Optioned Shares until such time as the Optioned
Shares are transferred in accordance with this Agreement; provided, however,
that this Section shall not create any voting right where the holders of such
Optioned Shares otherwise have no such right.

 

13. Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

14. Participant’s Representations. Notwithstanding any of the provisions hereof,
the Participant hereby agrees that he will not exercise the Stock Option granted
hereby, and that the Company will not be obligated to issue any Shares to the
Participant hereunder, if the exercise thereof or the issuance of such Shares
shall constitute a violation by the Participant or the Company of any provision
of any law or regulation of any governmental authority. Any determination in
this connection by the Company shall be final, binding, and conclusive. The
obligations of the Company and the rights of the Participant are subject to all
applicable laws, rules, and regulations.

 

15. Investment Representation. Unless the Shares are issued to the Participant
in a transaction registered under applicable federal and state securities laws,
by his execution hereof, the Participant represents and warrants to the Company
that all Shares which may be purchased hereunder will be acquired by the
Participant for investment purposes for his own account and not with any intent
for resale or distribution in violation of federal or state securities laws.
Unless the Shares are issued to him in a transaction registered under the
applicable federal and state securities laws, all certificates issued with
respect to the Shares shall bear an appropriate restrictive investment legend
and shall be held indefinitely, unless they are subsequently registered under
the applicable federal and state securities laws or the Participant obtains an
opinion of counsel, in form and substance satisfactory to the Company and its
counsel, that such registration is not required.

 

16. Participant’s Acknowledgments. The Participant acknowledges that a copy of
the Plan has been made available for his review by the Company and represents
that he is familiar with the terms and provisions thereof, and hereby accepts
this Stock Option subject to all the terms and provisions thereof. The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Agreement.

 

3

 

 

17. Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Nevada (excluding any conflict of
laws rule or principle of Nevada law that might refer the governance,
construction, or interpretation of this Agreement to the laws of another state).

 

18. No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Subsidiary, whether as an Employee,
Contractor, or Outside Director, or to interfere with or restrict in any way the
right of the Company or any Subsidiary to discharge the Participant as an
Employee, Contractor, or Outside Director at any time.

 

19. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement, and this Agreement shall be construed in
all respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

 

20. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that is set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

 

21. Entire Agreement. This Agreement, together with the Plan, supersedes any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement, or promise that is not contained in this
Agreement or the Plan shall not be valid or binding or of any force or effect.

 

22. Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.

 

23. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties; provided, however, that the Company may change or modify
this Agreement without the Participant’s consent or signature if the Company
determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Section 409A of the Code or any regulations or other guidance issued thereunder.
Notwithstanding the preceding sentence, the Company may amend the Plan to the
extent permitted by the Plan.

 

4

 

 

24. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

25. Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

 

26. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:

 

  a. Notice to the Company shall be addressed and delivered as follows:        
  U.S. Gold Corp.     1910 E. Idaho Street, Suite 102-Box 604     Elko, Nevada
89801     Attn:              Fax:    

 

  b. Notice to the Participant shall be addressed and delivered as set forth on
the signature page.

 

27. Tax Requirements. The Participant is hereby advised to consult immediately
with his own tax advisor regarding the tax consequences of this Agreement. The
Company or, if applicable, any Affiliate (for purposes of this Section 27, the
term “Company” shall be deemed to include any applicable Affiliate), shall have
the right to deduct from all amounts paid in cash or other form in connection
with this Agreement, any federal, state, local, or other taxes required by law
to be withheld in connection with the Plan and this Agreement. The Company may,
in its sole discretion, also require the Participant receiving Shares issued
under the Plan to pay the Company the amount of any taxes that the Company is
required to withhold in connection with the Participant’s income arising with
respect to the Optioned Shares. Such payments shall be required to be made when
requested by the Company and may be required to be made prior to the delivery of
any certificate representing Shares. Such payment may be made by the
Participant: (a) electing to have the Company withhold a portion of the Shares
otherwise to be delivered upon exercise of such Optioned Shares with a Fair
Market Value equal to the amount of such taxes required to be withheld (subject
to any limitations required by the Financial Accounting Standards Board’s ASC
Topic 718 to avoid adverse accounting treatment); (b) delivering to the Company,
Shares other than Shares issuable upon exercise of such Optioned Shares with a
Fair Market Value equal to the amount of such required tax withholdings; or (c)
delivering cash to the Company in an amount that equals the required tax
withholding obligations of the Company. Notwithstanding the foregoing, the
Company may, in its sole discretion, withhold any such taxes from any other cash
remuneration otherwise paid by the Company to the Participant.

 

[Remainder of Page Intentionally Left Blank;

Signature Page Follows.]

 

5

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

  COMPANY:         U.S. Gold Corp.       By:     Name:                   Title:
          PARTICIPANT:               Name:     Address:        

 

6

 

